The opinion of the court was .delivered, by
Lowrie, C. J.
This court has never formally sanctioned the dictum at Nisi Prius, 7 W. & S. 104, that no injunction can be granted to restrain acts contrary to equity; and this case shows plainly enough that we cannot properly do it; and several other cases show that our equity powers ought ’ not to be regarded so strictly: 10 Barr 280; 1 Jones 393; 1 Harris 282. Indeed, equity is so much a part of our law, that the word law often means both law and equity, or either.
These notes are in the name of Ullery, and in strict law he has the title to them, and may dispose of them as he pleases, and therefore his pledge of them to the bank for his own debt was an act contrary, not to law, but to equity. But we do not *488so distinguish between law and equity. Though he had and held the notes in his own name, he held them for the benefit of the firm, and had no legal right to pledge them on his own account. That act was contrary to our law, and we ought to restrain the effectuation of the purpose of it. Besides, it was a fraud upon the rights of his copartners, and it would be a fraud in the bank to assist at it after they are informed of the circumstances, and on this ground it ought to be restrained, if the facts alleged be proved.
The bill is very defectively framed, but the general demurrer does not raise any question of formal defects, and they may yet be cured by amendments, if necessary. The bill shows the substance of a case entitling the plaintiff to be heard in the equity form.
Decree reversed, and demurrer overruled, and the cause is remitted for further proceedings.